Citation Nr: 1400274	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  09-46 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 14, 2013.

2.  Entitlement to a rating in excess of 70 percent for PTSD from March 14, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel

INTRODUCTION

The Veteran had active air service from April 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In January 2013, the Board remanded the case for additional development.  While the case was in remand status, in a March 2013 rating decision, the Appeals Management Center increased the rating for the Veteran's PTSD from 30 percent to 70 percent effective March 14, 2013.

In May 2013, the Veteran stated that he believes the 70 percent rating is proper, but he did not withdraw the appeal.  Additionally, he requested that the 70 percent rating have an earlier effective date.  Because less than the maximum available benefit for a schedular rating for PTSD was awarded in the March 2013 decision, and because the increase was not granted effective from the initial date that service connection was awarded, the matter remains before the Board as a staged initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether the Veteran is entitled to a rating in excess of 30 percent for PTSD prior to March 14, 2013, and whether he is entitled to a rating in excess of 70 percent for PTSD from March 14, 2013.

The decision below addresses the PTSD rating issues.  The issue of entitlement to a TDIU is addressed in the remand that follows the Board's decision.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has been manifested by symptoms that have resulted in occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment have not been shown.


CONCLUSIONS OF LAW

1.  Prior to March 14, 2013, the criteria for an initial rating of 70 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a July 2008 letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying claim of service connection for PTSD.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also finds that the July 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2013); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, further VCAA notification is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the PTSD rating issues on appeal.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in New York, New York.  More recent VA treatment records were obtained pursuant to the Board's January 2013 remand.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  A more recent VA examination was conducted in March 2013 pursuant to the Board's January 2013 remand.  The examination reports contain sufficient evidence by which to evaluate the Veteran's PTSD in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Therefore, VA's duty to assist has been met.

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson, 12 Vet. App. at 126.  As noted in the introduction, a staged initial rating has been created.

Since the award of service connection, the Veteran's service-connected PTSD has been evaluated under Diagnostic Code 9411.  Under that diagnostic code, a 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2013).

A review of the evidence of record reveals that the Veteran initially sought psychiatric treatment through the VA health system in March 2008.  He reported that his problems were primarily related to his right finger injury that occurred when it was crushed during service.  It was noted that the Veteran had worked for the U.S. Postal Service for 13 years and then as owner of a sporting goods store.  The initial diagnosis was dysthymia and a global assessment of functioning (GAF) score of 65 was assigned.  A PTSD screen later that month was positive.  The Veteran reported having a preoccupation with memories of the Vietnam War and disturbed sleep from nightmares.  The VA psychiatrist noted no symptoms on mental status examination other than restlessness and mild agitation.  The diagnoses were major depression and chronic PTSD.

In filing his claim in May 2008, the Veteran reported experiencing symptoms of anxiety, depression, insomnia and agitation, and that he does not like relating to other people.

In January 2009, the Veteran underwent VA psychiatric examination in connection with the claim.  The examiner reviewed the claims file, interviewed the Veteran and conducted a mental status examination.  The Veteran reported complaints of anger, being anxious and depressed, and out of control.  He also reported symptoms of frustration, nightmares and exaggerated startle response.  Socially, the Veteran has a history of marriage for 34 years with three children.  He has good relationships with his family, but has a few friends.  The Veteran was unemployed and last worked in November 2008 as an assistant manager at a sporting goods store.  Examination showed that the Veteran was withdrawn and anxious.  He had short-term memory loss.  It was noted that the Veteran had panic attacks once every few months.  His mood was depressed.  The Veteran had some impaired impulse control, having a quick temper and getting into arguments.  He experienced nightly insomnia although he had also been diagnosed with sleep apnea.  The examiner determined that the Veteran met the criteria for a diagnosis of PTSD and provided PTSD as the Axis I diagnosis.  The examiner assigned a GAF score of 55.

The Veteran submitted a statement from his wife in February 2009.  She noted that the Veteran is hypersensitive, has nightmares, and experiences anger and anxiety.  In May 2009, the Veteran indicated that he could not express his true level of depression to the January 2009 VA examiner.  He stated that he had in fact tried to commit suicide on two occasions, but found it too difficult to tell that to the examiner.  The Veteran also noted that he has many more panic attacks, even on a weekly basis.  In July 2009, he stated that his PTSD affects his life and family.  The Veteran reiterated his comments regarding suicide attempts, panic attacks and depression in October 2009 and November 2009 statements.

A private psychosocial evaluation was administered in August 2010.  The Veteran reported to the evaluation anxious and with a complaint of depression.  He reported having spontaneous angry outbursts, irritability, difficulty concentrating and memory issues.  The licensed social worker, A.M., provided diagnoses of major depressive disorder, acute stress disorder and hypoactive sexual desire disorder.  A current GAF score of 62 was assigned with a GAF score of 80 as the highest in the past year.  The symptoms were summarized as anxiety and worry, depressed mood, difficulty with intimate relationships, diminished energy, diminished interest in activities, diminished libido, feelings of hopelessness, generalized anxiety, impaired concentration, irritable mood, low self-esteem, marital discord, problems with sexual functioning and sensitivity to rejection.  Examination revealed notable symptoms of anxious mood, hesitant speech, mildly impaired recent and remote memory, restlessness, distractibility and poor frustration tolerance.  A.M. also noted that there was mild suicidal ideation and mild suicide risk.  

The Veteran was seen for a VA psychiatry outpatient evaluation in September 2012.  He reported a two year history of anxiety, depression, irritability and insomnia.  The Veteran also reported symptoms of depressed mood, anger and occasional flashbacks.  A suicide screen was negative.  Mental examination revealed no symptoms.  The diagnosis was chronic PTSD with a GAF score of 70.

On March 14, 2013, the Veteran underwent further VA psychiatric examination in connection with the claim pursuant to the Board's January 2013 remand.  The examiner reviewed the claims file, interviewed the Veteran and conducted a mental status examination.  The examiner expressly noted the following symptoms:  depressed and dysphoric mood from low self-esteem, social withdrawal, low energy/fatigue, loss of motivation and weight gain; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation, including reports of passive suicidal ideation and a history of two suicide attempts in 1980 and 1990; obsessional rituals that interfere with routine activities, including when he walks around the house for 30 minutes a day in specific order and speaks to himself to reduce anxiety; impaired impulse control, such as unprovoked irritability with periods of violence, including when he has come close to engaging physically with others due to minor provocation but his wife usually stops him, and has punched himself in the face; and neglect of personal appearance and hygiene, including four or five days without showering when feeling down.

Socially, the Veteran continues to live with his wife, but he reported some difficulty in the relationship, including due to arguments and suspiciousness.  He has adequate relationships with his children.  The Veteran has one friend but does not socialize much.  As to employment, he works three to four days a week on average at his friend's sporting goods store as assistant manager.  The Veteran sometimes leaves early, and sometimes argues with customers and coworkers.

The March 2013 examiner provided diagnoses of PTSD, depressive disorder not otherwise specified and alcohol dependence in remission.  A GAF score of 57 was assigned.  The examiner attributed the following symptoms specifically to the Veteran's PTSD:  intrusive thoughts, nightmares, physiological reactivity to triggers, avoidance of trauma-related thoughts, feelings and conversations, avoidance of trauma-related activities, places and people.  The following exhibited symptoms could not be differentiated between the Veteran's PTSD and depression:  dysphoric mood, low energy, weight gain, low self-esteem, loss of interest, irritability, sleep difficulties, problems with concentration and memory, and detachment.  In any case, the examiner found that the Veteran's depressive disorder was also related to the in-service stressor and that the symptoms of the two disorders are overlapping.  The examiner characterized the level of impairment as occupational and social impairment with reduced reliability and productivity. 

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id. 

Based on the March 2013 VA examination, the criteria for a 70 percent rating are met.  Although the examiner characterized the level of impairment as equating to a 50 percent rating, the examiner expressly noted manifestations of four symptoms set forth in the criteria for a 70 percent rating-suicidal ideation, obsessional rituals, impaired impulse control, and neglect of personal appearance and hygiene.  Although not all the symptoms for a 70 percent rating were evident, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  See 38 C.F.R. § 4.21 (2013).   Given the symptomatology manifesting from the Veteran's PTSD and associated depressive disorder, the Board finds that the Veteran's disability picture more closely approximates the 70 percent rating based on the March 2013 VA examination.  See 38 C.F.R. § 4.7.  That is, the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The next question is whether a higher rating is warranted prior to March 14, 2013, which is the date the VA examination was conducted and the date that was set as the effective date for the 70 percent rating.  The date of the examination report is largely irrelevant if the evidence in the report refers to an earlier date.  See, e.g., McGrath v. Gober, 14 Vet. App. 28 (2000).  Here, the March 2013 VA examiner indicated that the examination would focus not only on the current level of functioning, but the history since the last VA examination in January 2009.  Thus, it appears that the impairment level set forth in the March 2013 examination pertains to the time period prior to the date of the examination.

Additionally, the record generally supports a disability picture of 70 percent for PTSD prior to the examination.  Many of the same symptoms are evident in the January 2009 VA examination report, the VA treatment records, the August 2010 private evaluation, and the statements from the Veteran and his wife on the matter.  Most notably, suicidal ideation was noted by A.M. in August 2010 and the Veteran reported experiencing the symptom earlier as well.  Although there is some inconsistency in the Veteran's statements because he denied suicidal ideation and attempts at times, he explained that he was too ashamed to tell the January 2009 VA examiner the full extent of his problems.  Resolving reasonable doubt in his favor, the Board finds that he has experienced suicidal ideation throughout the rating period on appeal.  Furthermore, while the Veteran's GAF score has varied widely during the rating period, the score was actually lower during the January 2009 VA examination compared to the March 2013 VA examination.  This fact tends to show that the Veteran's impairment was not at a lesser level at the time of the January 2009 VA examination.

Prior to March 14, 2013, all the symptoms listed in the criteria for a 70 percent rating were not evident.  As noted previously, it is not expected that all findings specified will be shown.  See 38 C.F.R. § 4.21.  Additionally, the Veteran exhibited symptoms that are not listed in the rating criteria, which are specific to PTSD and add to his impairment level.  The listed symptoms are examples and not part of an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When weighing the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that, prior to March 14, 2013 and since the award of service connection, the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, an initial rating of 70 percent is warranted for PTSD prior to March 14, 2013.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted in the introduction, the Veteran believes the 70 percent rating is proper for his PTSD.  Moreover, although a 70 percent rating is warranted for PTSD prior to March 14, 2013, an evaluation in excess of 70 percent is not warranted at any point since the award of service connection.  The evidence of record does not show that the Veteran's PTSD has manifested in symptoms resulting in total occupational and social impairment, which is the impairment level required for a higher 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The VA examinations reports, treatment records with psychological evaluations and the Veteran's statements do not reflect that he has experienced the symptoms listed for a total rating.  He has not reported experiencing delusions or hallucinations, and these symptoms have not been identified by any of the evaluating clinicians.  The evidence also does not show grossly inappropriate behavior.  The Veteran has exhibited suicidal ideation and thoughts, but a persistent danger of hurting self has not been shown.  Additionally, he has experienced irritability and anger toward others, but homicidal ideation has been denied and the evidence does not indicate that he is a persistent danger of hurting others.  While the March 2013 VA examiner referenced one type of neglect of hygiene in shower intervals, the Veteran has not exhibited an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene.  Moreover, the Veteran has been found to be oriented in each instance.  Memory loss has been noted but, not to the extent of memory loss for names of close relatives, own occupation, or own name.  Thus, these types of symptoms reflective of total impairment have not been shown.

Specifically as to the GAF scores of record, the assigned GAF scores have been no worse than the 50s.  GAF scores 50 and lower equate to serious or even more severe symptoms according to DSM-IV.  The level of symptomatology evident by the Veteran's GAF scores is contemplated by the 70 percent rating already assigned.  Thus, the GAF scores themselves do not support a higher level of total impairment.

This assessment is supported by the evidence showing the Veteran continues to work to some degree and that his primary occupational complaint pertains to his right hand.  Additionally, he has remained married for years and has an adequate relationship with his immediate family.  Therefore, the symptomatology has not approximated the criteria for a total rating for PTSD based on total occupational and social impairment.  In any case, the Board already considered and applied 38 C.F.R. § 4.7 and the benefit-of-the-doubt doctrine in establishing a 70 percent rating, at least for the period prior to March 14, 2013.  The preponderance of the evidence is against a finding of a higher level of impairment.  Therefore, the Board concludes that an initial evaluation for PTSD in excess of 70 percent is not warranted.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  This is particularly so given that the rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that both the Veteran and his wife assert that the Veteran's total disability rating should be higher based on the addition of the ratings of his individual service-connected disabilities.  The total rating would exceed 100 percent under that method.  However, the total disability rating is based on the combined ratings table under 38 C.F.R. § 4.25, which is not based on direct summation.  Thus, the Veteran's service-connected disability rating has been correctly calculated.


ORDER

Prior to March 14, 2013, an initial evaluation of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 70 percent for PTSD is denied.



REMAND

The evidence of record raises the issue of entitlement to TDIU, which is deemed part of the claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).  The Board has listed this issue as a separate "claim" on the title page for administrative purposes.  Although it appears that the Veteran is working to some degree, the standard for a TDIU is whether he is precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16 (2013).  The Veteran may be precluded from this due to the combination of this PTSD and his service-connected amputation distal phalanx right middle finger and ring finger, and other service-connected disabilities.  It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This issue, therefore, is remanded for further development and consideration.

Accordingly, this issue is REMANDED for the following actions:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to a TDIU. 

2.  Associate with the claims folder relevant records of the Veteran's VA treatment since December 2012. 

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to assess the Veteran's employability and to obtain a "combined effects" opinion on the matter.  The claims file must be forwarded to and reviewed by the designated examiner.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either singularly or in combination, preclude him from securing and following substantially gainful employment.  Consideration should be given to the Veteran's educational and vocational history, but not to nonservice-connected disabilities or advancing age.  A complete rationale must be provided for all opinions and conclusions reached.

4.  Finally, after undertaking any other development deemed appropriate, adjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


